     Case 2:19-cv-00472 Document 50 Filed 04/30/21 Page 1 of 4 PageID #: 245




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

OLIN MATICE GASKINS,

             Plaintiff,


v.                                                     Case No. 2:19-cv-00472


WOOD COUNTY;
MAGISTRATE JOE KUHL, Wood County Magistrate;
SGT. P. M. EDELEN, Parkersburg Narcotics
Task Force and SWAT team;
JOHN DOE #2, ATF agent;
JOHN DOE #3, DEA agent; and
UNITED STATES OF AMERICA,

            Defendants.


                    MEMORANDUM OPINION AND ORDER

       Pending are Plaintiff’s Motion to Compel Disclosure and Enlarge Time, (ECF No.

37), and for the Appointment of Counsel, (ECF No. 39). The Court GRANTS, in part, and

DENIES, in part, the Motion to Compel and Enlarge and DENIES the Motion for

Appointment of Counsel.

       Plaintiff first asks the Court for an Order compelling Defendants Edelen and the

United States to identify the ATF and DEA agents who questioned Plaintiff in January

2018. Although it is true that discovery has not yet begun in this case—thus making an

order “compelling” a discovery response unavailable—the Court finds good reason to

order Defendants to disclose the names of the two described, but unidentified defendants.

Therefore, the motion is GRANTED in substance. Within seven (7) days of the date of

this Order, the United States and Defendant Edelen shall file a disclosure with the Clerk

                                            1
    Case 2:19-cv-00472 Document 50 Filed 04/30/21 Page 2 of 4 PageID #: 246




of Court, identifying John Does #2 and #3, and shall separately provide the Clerk of

Court with addresses for service of process for these agents. The Clerk shall issue

summonses for the agents, with their addresses redacted on any record that will

be available for public review, and provide the summonses and copies of the

amended complaint to the United States Marshals Service for service of process. The

United States Marshals Service is ORDERED to serve the agents with process pursuant

to Rule 4 of the Federal Rules of Civil Procedure.

       Plaintiff next asks for an extension of time in which to respond to the dispositive

motions filed by the defendants. That motion is granted, in part, and denied, in part.

Plaintiff’s request for an extension is GRANTED, but not for the length of time he seeks.

Instead, it is hereby ORDERED that Plaintiff shall have through and including June 18,

2021 in which to respond to all of the pending dispositive motions, (ECF Nos. 30, 33,

40, 46). Defendants shall have fourteen (14) days after service of Plaintiff’s response(s)

in which to reply.

       Finally, Plaintiff seeks the appointment of counsel, (ECF No. 39). That motion is

DENIED. Plaintiff has no constitutional right to counsel in a civil rights action, such as

one brought under 42 U.S.C. § 1983. 28 U.S.C. § 1915(e)(1); see also Hardwick v. Ault,

517 F.2d 295, 298 (5th Cir. 1975). Although the Court has some discretion in assigning

counsel, the United States Court of Appeals for the Fourth Circuit has clearly stated that

motions for the appointment of counsel in civil actions should be granted “only in

exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). When determining

whether a particular case rises to that level, the Court must consider the complexity of the

claims in dispute and the ability of the indigent party to present them, as well as other

factors like the merits of the case. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984);

                                             2
    Case 2:19-cv-00472 Document 50 Filed 04/30/21 Page 3 of 4 PageID #: 247




see also Valcarcel v. ABM Indus./Diversico Indus., 383 F. Supp. 3d 562, 565 (M.D.N.C.

2019) (“In considering a request for appointment of counsel in its discretion, the court

may consider a plaintiff's financial ability to retain counsel, the efforts of the plaintiff to

retain counsel, the merits of the case, and whether the plaintiff is capable of representing

himself.”) (citations omitted).

       Here, Plaintiff argues that his case justifies the appointment of counsel, because he

has been unable to find a lawyer to take his case and because he has limited knowledge of

the law. Unfortunately, these circumstances are not exceptional given that many indigent

civil litigants are unrepresented and/or incarcerated, and have little knowledge of the law.

Therefore, without a particular showing of need, the inability to retain a lawyer is not a

basis for the appointment of counsel. Altevogt v. Kirwan, No. CIV. WDQ-11-1061, 2012

WL 135283, at *3 (D. Md. Jan. 13, 2012) (“Altevogt's inability to retain counsel is not an

exceptional circumstance.”).

       Furthermore, while Plaintiff’s incarceration undoubtedly makes it more difficult

for him to pursue his lawsuit, as does his lack of immediate access to legal materials, these

deficiencies do not, in and of themselves, satisfy the “exceptional” standard necessary to

justify the appointment of counsel. Louis v. Martinez, Case No. 5:08-cv-151, 2010 WL

1484302, at *1 (N.D.W. Va. Apr. 12, 2010). The undersigned has examined the complaint,

amended complaint, and various motions filed by Plaintiff, and these documents are well-

written and clear. The facts underlying Plaintiff’s claim are not complex, and he appears

capable of presenting his claim at this stage of the litigation. Plaintiff’s submissions to the

Court will be construed liberally, as required. Should circumstances change in the future,

the matter of the appointment of counsel can be reassessed. However, his motion must

be denied at this time.

                                              3
   Case 2:19-cv-00472 Document 50 Filed 04/30/21 Page 4 of 4 PageID #: 248




      The Clerk is instructed to provide a copy of this Order to Plaintiff, counsel of

record, and any unrepresented party.

                                       ENTERED: April 30, 2021




                                          4
